DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on April 17, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are currently pending and have been examined.

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 7/10/2020, 2/2/2021, 4/1/2021, 7/1/2021, 8/26/2021, and 8/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 6, 8, 10, 12, 14, 19, and 21 are objected to because of the following informalities:
In claim 1, line 1, “comprising” should read --comprising:--.
In claims 1 and 12, lines 16-17 and lines 20-21, respectively, “to the active state;” should read -- to the active state; and--.
In claims 3 and 14, lines 4-5 and lines 5-6, respectively, “for the specified purpose;” should read --for the specified purpose; and--.
In claims 6 and 10, line 1, “comprising:” should read --further comprising:--.
In claims 8 and 19, line 3 and line 4, respectively, “by the third party identifier” should read --by the third party identifiers--.
In claims 10 and 21, line 3 and line 4, respectively, “to add an additional vendor;” should read --to add an additional vendor; and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-11 are drawn to a method which is within the four statutory categories (i.e., a process), and Claims 12-22 are drawn to a system which is within the four statutory categories (i.e. a machine).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-22 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1 and 12:
Claims 1 and 12 are drawn to an abstract idea without significantly more. The claims recite providing a publisher with a privacy control user interface that includes one or more controls that enable the publisher to assign one privacy wall to each domain-purpose pair by one or more processors, determining that the publisher has created an additional privacy wall for a specific domain-purpose pair that already has an existing privacy wall, restricting the specific domain-purpose pair to a single active privacy wall, enabling only one of the existing privacy wall and the additional privacy wall to be in an active state at any given time in response to creation of the additional privacy wall, maintaining any privacy wall that is not in the active state in an inactive state, detecting a transition of a specific privacy wall from the inactive state to the active state, transitioning a different privacy wall from the active state to the inactive state. 
Under the Step 2A Prong One, the limitations of providing a publisher with a privacy control that includes one or more controls that enable the publisher to assign one privacy wall to each domain-purpose pair, determining that the publisher has created an additional privacy wall for a specific domain-purpose pair that already has an existing privacy wall, restricting the specific domain-purpose pair to a single active privacy wall, enabling only one of the existing privacy wall and the additional privacy wall to be in an active state at any given time in response to creation of the additional privacy wall, maintaining any privacy wall that is not in the active state in an inactive state, detecting a transition of a specific privacy wall from the inactive state to the active state, transitioning a different privacy wall from the active state to the inactive state, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “processors”, “user interface”, and “memory devices” language, “providing”, “determining”, “restricting”, “enabling”, “maintaining”, “detecting”, and “transitioning” in the context of this claim encompass the human activity. The series of steps belong to a typical interactions between people including following rules or instructions, because the entities including the processors, the publisher, and the domain-purpose pair interact with one another for controlling the state of privacy wall. The entities behave like people, and the interactions are like those among people. The functions and elements in the series of steps are recited without technical details, and thus can be performed manually.
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – processors, user interface, and memory devices. The processors, user interface, and memory devices are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The processors connected to the memory devices are recited to perform the steps without technical details of the processors, memory devices, user interface, and functions and elements of the steps, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since the steps and additional elements are recited in a high-level of generality, the scope of right of the method or system is not different from that of conventional procedures, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-11 and 13-22:
Dependent claims 2-11 and 13-22 include additional limitations, for example, triggering display of a warning message in response to creation of the additional privacy wall while another privacy wall is in the active state, setting the additional privacy wall to the inactive state when creation of the additional wall occurs while another privacy wall is in the active state, providing a control that enables the publisher to create a vendor list for a specified purpose, monitoring a number of vendors added to the vendor list for the specified purpose, triggering display of a warning message when the publisher attempts to increase the number of vendors in the vendor list for the specified purpose beyond a specified maximum number of vendors, providing one or more controls that enables the publisher to create a different vendor list for each of two or more different purposes, detecting user interaction with a consent element presented in a specific privacy wall presented at a client device of a specific user, storing consent data indicating that the specific user has consented to the use of user data for a given purpose corresponding to the domain-purpose pair in a cookie, enabling the user data of the specific user to be used for the given purpose while the consent of the specific user is valid, starting a consent validity timer for the domain-purpose pair, resetting the consent for the domain-purpose pair when the consent validity timer reaches a pre-specified value, requiring (i) presentation of the specific privacy wall or a different privacy wall, and (ii) a new interaction with the consent element prior to use of the user data of the specific user for the given purpose corresponding to the domain-purpose pair after resetting the consent for the domain-purpose pair, storing the consent data in the publisher's domain with a default naming convention that enables other entities that differ from the publisher to read the cookie, storing, within the cookie, a list of third party identifiers and a corresponding consent identifier for each third party identified by the third party identifier, wherein the consent identifier specifies whether the specific user has consented to that third party using the user data of the specific user, triggering presentation of a change consent control that is presented on a publisher's page for the publisher after the specific user has consented to the use of the user data by the publisher, detecting user interaction with the change consent control that enables the specific user to change their consent selection, detecting user interaction with a revoke consent control that revokes a prior consent to the use of the user data by the publisher, updating the cookie to indicate that the specific user does not consent to the publisher using the user data, determining that a vendor list of the publisher has been modified to add an additional vendor, triggering presentation of a new instance of a privacy wall that requests renewed consent from the specific user and informing the specific user of the additional vendor that was added to the vendor list, detecting user interaction with a non-consent control indicating that the specific user does not consent to use of the user data by the additional vendor, and updating the cookie to indicate that the specific user does not consent to the use of the user data for the domain-purpose pair corresponding to the vendor list, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-11 and 13-22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maxson et al. (US 20120023547 A1; hereinafter Maxson) in view of Barzilai et al. (US 20020104015 A1; already of record in IDS; hereinafter Barzilai).
With respect to claims 1 and 12:
Maxson teaches A method, comprising (See at least Maxson: Abstract)
A system, comprising: (See at least Maxson: Abstract)
one or more memory devices; and (See at least Maxson: [0085])
one or more processors connected to the one or more memory devices, the one or more processors configured to execute instructions stored in the one or more memory devices, wherein execution of the instructions cause the one or more processors to perform operations comprising: (See at least Maxson: [0085])
providing, by one or more processors, a publisher with a privacy control user interface that includes one or more controls that enable the publisher to assign one privacy wall to each domain-purpose pair; (By disclosing, the internet user 105 navigates to the user interface side of the privacy identification system 125 (privacy control user interface), making privacy preference selections (privacy wall) for participating advertising networks (domain-purpose pair). Each advertising network is a domain and has a purpose. In addition, the advertising networks are related to publishers. See at least Maxson: [0031] & [0007]-[0008])
determining, by the one or more processors, that the publisher has created an additional privacy wall for a specific domain-purpose pair that already has an existing privacy wall; (By disclosing, the merge process 600 runs to eliminate any duplicate records that may have been created. That is, the privacy identification system can detect or determine the additional privacy wall other than the existing privacy wall, which are duplicate records. See at least Maxson: [0052], [0049] & [0054])
in response to determining that the publisher has created the additional privacy wall, restricting the specific domain-purpose pair to a single active privacy wall, including: (As stated above, and by further disclosing, the system analyzes the privacy preferences, interests, and demographics of each of the duplicate entries and updates the respective fields to contain the most private and most detailed information from either of the duplicate entries (restricting to a single active privacy wall). See at least Maxson: [0070])
in response to creation of the additional privacy wall: 
enabling, by the one or more processors, only one of the existing privacy wall and the additional privacy wall to be in an active state at any given time; and (By disclosing, the internet user 105 may access the user interface at any time to modify privacy preferences (enabling). See at least Maxson: [0057])
maintaining, by the one or more processors, any privacy wall that is not in the active state in an inactive state;... (By disclosing, the user' privacy preferences are dynamically and persistently maintained by updating changes to the IP address of the user's registered devices. Therefore, any outdated user' privacy preferences are kept inactive. See at least Maxson: [0016] & [0066])
	However, Maxson does not teach explicitly ... detecting a transition of a specific privacy wall from the inactive state to the active state; in response to detecting the transition of the specific privacy wall from the inactive state to the active state, transitioning a different privacy wall from the active state to the inactive state.
	Barzilai, directed to enterprise privacy manager and thus in the same field of endeavor, teaches 
detecting a transition of a specific privacy wall from the inactive state to the active state; (By disclosing, when a change in the node privacy policy has occurred (detecting a transition of a specific privacy wall) since the user's previous visit to the node (if there was such a visit), the EPM informs the user of the change, and prompts the user for consent to the change before allowing the interaction to continue. See at least Barzilai: [0012] & [0024])
in response to detecting the transition of the specific privacy wall from the inactive state to the active state, transitioning a different privacy wall from the active state to the inactive state. (As stated above, and by further disclosing, the policy engine maintains a hierarchy of policies in the form of a tree, in which each node contains one or more time-dependent versions of the policy rules corresponding to that node. The node structure of the tree is stored in an XML meta-file, while the actual policy rules are stored in separated P3P/XML files. Therefore, the outdated policy rules are maintained separately (inactive) from the actual policy rules. See at least Barzilai: [0067]-[0068])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the privacy preferences management system teachings of Maxson to incorporate the enterprise privacy manager teachings of Barzilai for the benefit of developing, maintaining and applying privacy policies with respect to information collected from users by network servers. (See at least Barzilai: [0002])
With respect to claims 2 and 13:
Maxson and Barzilai teach the method of claim 1 and the system of claim 12, as stated above.
Barzilai, in the same field of endeavor, further teaches further comprising: 
triggering display of a warning message in response to creation of the additional privacy wall while another privacy wall is in the active state; and (By disclosing, making a change in the initial privacy policy may include informing a user who is subject to the initial privacy policy and prompting the user to provide an input to indicate whether the user accepts or rejects the change. See at least Barzilai: [0024])
setting the additional privacy wall to the inactive state when creation of the additional wall occurs while another privacy wall is in the active state. (As stated above, and by further disclosing, the modified privacy policy replaces the old one when the user accepts the change. See at least Barzilai: [0024])
Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maxson in view of Barzilai, as applied to claims 1 and 12, and in further view of Perkowski et al. (US 20050010475 A1; hereinafter Perkowski).
With respect to claims 3 and 14:
Maxson and Barzilai teach the method of claim 1 and the system of claim 12, as stated above.
Barzilai, in the same field of endeavor, further teaches further comprising: 
providing a control that enables the publisher to create a vendor list for a specified purpose; monitoring a number of vendors added to the vendor list for the specified purpose;... (By disclosing, for each user record in data store 55 there is an associated list of nodes (vendor list) whose policies the user has accepted. See at least Barzilai: [0092])
However, Maxson and Barzilai do not teach ...triggering display of a warning message when the publisher attempts to increase the number of vendors in the vendor list for the specified purpose beyond a specified maximum number of vendors.
Perkowski, directed to Internet-based brand management and marketing communication instrumentation network for deploying, installing and remotely programming brand-building server-side driven multi-mode virtual Kiosks on the World Wide Web (WWW), and methods of brand marketing communication between brand marketers and consumers using the same and thus in the same field of endeavor, teaches 
...triggering display of a warning message when the publisher attempts to increase the number of vendors in the vendor list for the specified purpose beyond a specified maximum number of vendors. (By disclosing, when the system displays a list of Brand Links along with their corresponding Node Text and a checkbox for Active, listing a maximum of ten Brand Links at one time, and if there are more than ten active Brand Links, the system shall display a Record Indicator (warning message) shown at the top and bottom of the page. See at least Perkowski: [1443]-[1444])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Maxson and Barzilai to incorporate the Internet-based brand management and marketing communication instrumentation network for deploying, installing and remotely programming brand-building server-side driven multi-mode virtual Kiosks on the World Wide Web (WWW), and methods of brand marketing communication between brand marketers and consumers using the same teachings of Perkowski for the benefit of advertising and marketing agents to display consumer product advertisements to consumers. (See at least Perkowski: Abstract)
With respect to claims 4 and 15:
Maxson, Barzilai, and Perkowski teach the method of claim 3 and the system of claim 14, as stated above.
Perkowski, in the same field of endeavor, further teaches 
wherein providing the control that enables the publisher to create the vendor list comprises providing one or more controls that enables the publisher to create a different vendor list for each of two or more different purposes. (As stated above with respect to claim 3, and by further disclosing, the system shall provide a drop-down list (different vendor list) above the Brand Link list for the user to choose the Brand Link Language they wish to view. See at least Perkowski: [1443]-[1444])
Claims 5-11 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maxson in view of Barzilai, as applied to claims 1 and 12, and in further view of Herz et al. (US 7630986 B1; hereinafter Herz).
With respect to claims 5 and 16:
Maxson and Barzilai teach the method of claim 1 and the system of claim 12, as stated above.
Maxson further teaches further comprising: 
detecting user interaction with a consent element presented in a specific privacy wall presented at a client device of a specific user; (By disclosing, if the internet user 105 has consented to personalized services, the response to the requesting advertising network 120 is returned in the format of an XML response 1100. See at least Maxson: [0056])
storing, in a cookie, consent data indicating that the specific user has consented to the use of user data for a given purpose corresponding to the domain-purpose pair; and... (As stated above, and by further disclosing, the request 1000 from the advertising network 120 contains the IP address, user agent string, and cookie associated with internet user 105, as well as other HTTP headers related to the ad call. Therefore, if the user has consented to personalized service, the cookie contains the consent data (information associated with the internet user, who has consented). See at least Maxson: [0049] & [0006]-[0007])
However, Maxson and Barzilai do not teach ...enabling the user data of the specific user to be used for the given purpose while the consent of the specific user is valid.
Herz, directed to secure data interchange and thus in the same field of endeavor, teaches 
...enabling the user data of the specific user to be used for the given purpose while the consent of the specific user is valid. (By disclosing, the smart cookie allows only temporary cookies, which expire at the end of a "session", as defined by the client machine. See at least Herz: 55/8-21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Maxson and Barzilai to incorporate the secure data interchange teachings of Herz for the benefit of a system to allow a privacy-protected market for data exchange between multiple self-interested parties. (See at least Herz: 1/16-32)
With respect to claims 6 and 17:
Maxson, Barzilai, and Herz teach the method of claim 5 and the system of claim 16, as stated above.
Herz, in the same field of endeavor, further teaches comprising: 
in response to detecting user interaction with the consent element, starting a consent validity timer for the domain-purpose pair; (By disclosing, cookies can expire (consent validity timer) or have a session to be active. See at least Herz: 55/8-21; 42/33-38; 54/41-46)
when the consent validity timer reaches a pre-specified value, resetting the consent for the domain-purpose pair; and... (As stated above, see at least Herz: 55/8-21; 42/33-38)
Barzilai, in the same field of endeavor, teaches 
after resetting the consent for the domain-purpose pair, requiring (i) presentation of the specific privacy wall or a different privacy wall, and (ii) a new interaction with the consent element prior to use of the user data of the specific user for the given purpose corresponding to the domain-purpose pair. (By disclosing, informing the user of making a change (privacy wall) in the initial privacy policy includes prompting (new interaction) the user to provide an input to indicate whether the user accepts or rejects the change. See at least Barzilai: [0024])
With respect to claims 7 and 18:
Maxson, Barzilai, and Herz teach the method of claim 6 and the system of claim 17, as stated above.
Maxson further teaches wherein storing the consent data indicating that the specific user has consented to the use of user data in the cookie comprises storing the consent data in the publisher's domain with a default naming convention that enables other entities that differ from the publisher to read the cookie. (As stated above with respect to claim 5, and by further disclosing, cookies are a technology standard of the Internet Engineering Task Force (IETF) as a part of the Hypertext Transfer Protocol (HTTP). See at least Maxson: [0005]-[0007], [0049] & [0056])
With respect to claims 8 and 19:
Maxson, Barzilai, and Herz teach the method of claim 5 and the system of claim 16, as stated above.
Maxson further teaches further comprising storing, within the cookie, a list of third party identifiers and a corresponding consent identifier for each third party identified by the third party identifier, wherein the consent identifier specifies whether the specific user has consented to that third party using the user data of the specific user. (By disclosing, the advertising network identification table 900 has at least 4 fields: 1) an Consumer ID field, 910, which is the same as field 710 in the user table 700; 2) an Ad Network ID field, 920, which uniquely identifies individual advertising networks 120; 3) an Ad Network Cookie ID field, 930, which uniquely identifies a particular internet user 105 to advertising networks; and 4) an Ad Network Choice field, 940, which contains a value indicating whether or not an internet user 105 has consented to receive personalized services from a given advertising network 120. See at least Maxson: [0078])
With respect to claims 9 and 20:
Maxson, Barzilai, and Herz teach the method of claim 8 and the system of claim 19, as stated above.
Maxson further teaches further comprising: 
triggering presentation of a change consent control that is presented on a publisher's page for the publisher after the specific user has consented to the use of the user data by the publisher; (By disclosing, the internet user 105 may access the user interface at any time to modify privacy preferences. See at least Maxson: [0057])
detecting user interaction with the change consent control that enables the specific user to change their consent selection; (By disclosing, the internet user 105 navigates to the user interface of the privacy identification system 125. See at least Maxson: [0058])
detecting user interaction with a revoke consent control that revokes a prior consent to the use of the user data by the publisher; and (By disclosing, the internet user 105 makes privacy preference selections and submits them to the privacy identification system 125. See at least Maxson: [0059])
updating [the cookie] to indicate that the specific user does not consent to the publisher using the user data. (By disclosing, the privacy identification system 125 updates the user database table 700 and the user preferences database table 800 with the modified privacy preferences. See at least Maxson: [0060], [0049], [0068] & [0006])
Herz, in the same field of endeavor, further teaches 
updating the cookie to indicate that the specific user does not consent to the publisher using the user data. (By disclosing, cookies may be disabled in their current form. See at least Herz: 54/46-59)
With respect to claims 10 and 21:
Maxson, Barzilai, and Herz teach the method of claim 5 and the system of claim 16, as stated above.
Maxson further teaches comprising: 
after storing the consent data in the cookie, determining that a vendor list of the publisher has been modified to add an additional vendor; (As stated above with respect to claim 5, and by further disclosing, the user preferences are looked up in the correct user preferences table, and returned for the AD Network ID. That is, the AD Network ID or vendor is added. See at least Maxson: [0049]; Fig. 3, items 310, 370 & 380)
in response to determining that the vendor list has been modified to add the additional vendor, triggering presentation of a new instance of a privacy wall that requests renewed consent from the specific user and informing the specific user of the additional vendor that was added to the vendor list. (By disclosing, the internet user may consent or not to personalized services (additional vendor). See at least Maxson: [0056]; Fig. 3, item 370 & 380)
Furthermore, Barzilai, in the same field of endeavor, further teaches 
...in response to determining that the vendor list has been modified to add the additional vendor, triggering presentation of a new instance of a privacy wall that requests renewed consent from the specific user and informing the specific user of the additional vendor that was added to the vendor list. (By disclosing, informing the user of making a change in the initial privacy policy for the resource (additional vendor) includes prompting the user to provide an input to indicate whether the user accepts or rejects the change. See at least Barzilai: [0024])
With respect to claims 11 and 22:
Maxson, Barzilai, and Herz teach the method of claim 5 and the system of claim 16, as stated above.
Maxson further teaches further comprising: 
detecting user interaction with a non-consent control indicating that the specific user does not consent to use of the user data by the additional vendor; and... (By disclosing, at step 250, if the internet user 105 has not given consent for personalized services the process moves to step 260. See at least Maxson: [0044])
Herz, in the same field of endeavor, further teaches 
in response to detecting the user interaction with the non-consent control, updating the cookie to indicate that the specific user does not consent to the use of the user data for the domain-purpose pair corresponding to the vendor list. (By disclosing, cookies may be disabled in their current form. See at least Herz: 54/46-59)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cugini et al. (US 20120102228 A1) teaches Inter-domain advertisements in multi-domain networks, including that multiple inter-domain links between the same pair of adjacent domains can be advertised as a single link.
Panwar et al. (US 8468271 B1) teaches providing privacy within computer networks using anonymous cookies, including online advertising.
Schweier (EP 1717748 A1) teaches method for ordering a product at an online shop connected to a communication network, including renewable cookie.
Busby et al. (WO 2005031589 A1) teaches performance-based online advertising system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAY C LEE/Examiner, Art Unit 3685